799 So.2d 1093 (2001)
Lawrence W. ROBBINS, Appellant,
v.
STATE of Florida, Appellee.
No. 2D01-2418.
District Court of Appeal of Florida, Second District.
October 31, 2001.
*1094 DAVIS, Judge.
Lawrence W. Robbins appeals the trial court's denial of his motion to award jail credit. We treat this motion as a motion to correct illegal sentence filed pursuant to Florida Rule of Criminal Procedure 3.800(a) and reverse.
Robbins claimed that he was sentenced to ten years in prison and that he is entitled to 126 days' credit for time he spent in custody on this charge in Massachusetts and for time he spent in transit from Massachusetts to the Pinellas County jail.
The trial court denied Robbins' motion stating that it is within the trial court's discretion whether jail credit for time spent in other jurisdictions is awarded. While the trial court is correct that it has discretionary authority to deny such a request, this court recently held that in exercising its discretion, the trial court must provide some legal basis in support of its ruling. See Heuton v. State, 790 So.2d 1204 (Fla. 2d DCA 2001). In this case, the trial court did not provide any reasons for its denial and did not provide any documentary support.[1] Therefore, we reverse and remand for the trial court to either attach records supporting its ruling on Robbins' request or to include in its order sufficient reasons for its denial. See id.
Reversed and remanded.
BLUE, C.J., and FULMER, J., Concur.
NOTES
[1]  We note that the trial court did not have the benefit of this court's ruling in Heuton v. State, 790 So.2d 1204 (Fla. 2d DCA 2001) prior to its entry of the order in this case.